People v Rivera (2020 NY Slip Op 01934)





People v Rivera


2020 NY Slip Op 01934


Decided on March 18, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 18, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
LINDA CHRISTOPHER, JJ.


2018-12402
 (Ind. No. 581/16)

[*1]The People of the State of New York, respondent,
vMarcos Rivera, appellant.


Paul Skip Laisure, New York, NY (David P. Greenberg of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Ellen C. Abbot of counsel; Eleanor Reilly on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Gregory Lasak, J., at plea; Joseph A. Zayas, J., at sentence), imposed October 2, 2018, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's purported waiver of his right to appeal was invalid on the grounds that the Supreme Court advised the defendant that by virtue of the waiver, he was "foreclosed forever from complaining about any errors that may have occurred during the course of this proceeding" (see People v Thomas, ____ NY3d ____, 2019 NY Slip Op 08545 [2019]), and conflated the right to appeal with the rights automatically forfeited by a plea of guilty (see People v Lopez, 6 NY3d 248, 257).
However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
DILLON, J.P., AUSTIN, ROMAN, HINDS-RADIX and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court